El Jtjez Presidente Señor Travieso
emitió la opinión del tribunal.
Felicita García Yelosa fné convicta de nna infracción al artículo 266 del Código Penal consistente, según se alegó en la acusación, en haber administrado y empleado “ciertos agentes mecánicos, medios y procedimientos a y sobre la persona de Sofía Olivero Buiz”, quien se encontraba en estado de embarazo, con la intención o propósito de provo-carle como le provocó un aborto, sin que el mismo fuera necesario para salvar la vida de dicha persona y sin que la intervención fuera ordenada por un médico.
1. La apelante alega como primer señalamiento que la acusación no expone hechos suficientes para determinar la comisiófi de un delito público.
El artículo 266 del Código Penal dispone que “Toda persona que proporcionare, facilitare, administrare o hiciere tomar a una mujer embarazada cualquier medicina, droga, o sustancia, o que utilizare o empleare cualquier instrumento u otro medio, con intención de hacerla abortar, excepto el caso de que fuere necesario para salvar su vida, incurrirá en pena de presidio por un término de dos a cinco años”.
Examinada a la luz de lo prescrito en el citado artículo, encontramos que la acusación contiene hechos suficientes *292para informar a la acusada en cnanto a la naturaleza del delito qne se le imputa. La acusación, aun cuando pudo haber sido más detallada, se ajustó prácticamente al lenguaje del estatuto 7 es a nuestro juicio suficiente. Si la acusada necesitaba, para poder hacer su alegación, que se le infor-mara con mayor particularidad sobre la clase de agentes mecánicos o instrumentos que se le imputaba haber usado para provocar el aborto, ella pudo muy bien solicitar un pliego de particulares. No lo hizo así y al serle leída la acusación alegó no ser culpable y solicitó juicio por jurado. Pueblo v. Candelaria, 60 D.P.R. 626.
En el segundo señalamiento se alega que el veredicto es contrario a la evidencia; y en el tercero, que la corte inferior erró al no instruir al jurado sobre la necesidad de que la declaración de la perjudicada fuese corroborada.
La apelante admite en su alegato que la evidencia es contradictoria. Lo único, pues, que nos toca resolver es si la de cargo, a la cual dió crédito el jurado, es suficiente para justificar el veredicto. La hemos estudiado detenida-mente y opinamos que es suficiente para sostener el veredicto y justificar la sentencia.
La prueba demostró que la perjudicada gozaba de buena salud, tanto antes como durante el embarazo, y eso es sufi-ciente para demostrar, prima facie, que la intervención para producir el aborto no era necesaria para salvar su vida. Underhill Criminal Evidence, 4th Ed., sec. 589, pág. 1159 y nota 84, pág. 1160. Establecido el hecho prima facie, incum-bía a la acusada demostrar, como materia de defensa, la necesidad del aborto para salvar la vida.
La declaración de Sofía Olivero Euíz fue corroborada en sus extremos esenciales por el testimonio de los doctores que examinaron el feto y los órganos genitales de la perju-dicada, quedando satisfactoriamente comprobado que la in-tervención criminal se había efectuado y que como conse-cuencia de esa intervención ún feto que tenía seis o seis *293meses y medio de concebido fue dado a luz prematuramente y muerto. El becho de la participación de la acusada en la provocación del aborto aparece corrobordo por las declara-ciones de la testigo Juanita Crispin y del detective Díaz.
Es cierto que la corte no dió al jurado instrucciones específicas en cuanto al requisito de que en casos de esta naturaleza la declaración de la mujer agraviada debe ser corroborada por otras pruebas, según lo dispone el artículo 250 del Código de Enjuiciamiento Criminal, pero no es menos cierto que la acusada, quien estuvo representada por competente letrado, no solicitó que sé intruyese al jurado sobre ese extremo, ni anotó excepción alguna en contra de la omisión en que incurrió la corte inferior. ■ Si a esto añadimos el lieebo de que la declaración de la agraviada fue plenamente corroborada, nos veremos precisados a concluir que el error señalado no fia podido perjudicar a la acusada y que no estaría justificada la revocación de la sentencia.

La sentencia debe ser confirmada.